



WARNING

THIS IS AN APPEAL UNDER THE

CHILD AND FAMILY SERVICES ACT

AND IS SUBJECT TO S. 45 OF THE ACT WHICH
    PROVIDES:

45(7)  The court may make an order,

(a) excluding a particular media representative
    from all or part of a hearing;

(b) excluding all media representatives from all
    or a part of a hearing; or

(c) prohibiting the publication of a report of the
    hearing or a specified part of the hearing,

where the court is of the opinion that the presence
    of the media representative or representatives or the publication of the
    report, as the case may be, would cause emotional harm to a child who is a
    witness at or a participant in the hearing or is the subject of the proceeding.

45(8)  No person shall publish or make public
    information that has the effect of identifying a child who is a witness at or a
    participant in a hearing or the subject of a proceeding, or the childs parent
    or foster parent or a member of the childs family.

45(9)  The court may make an order prohibiting the
    publication of information that has the effect of identifying a person charged
    with an offence under this Part.




COURT OF APPEAL FOR ONTARIO

CITATION: Childrens Aid Society of Toronto v. V.D., 2016
    ONCA 777

DATE: 20161024

DOCKET: C62218

Cronk, Juriansz and Brown JJ.A.

BETWEEN

Childrens Aid Society of Toronto

Applicant (Respondent to the Appeal)

and

V.D.
and P.V.

Respondent (
Appellant
)

V.D., acting in person

Lisa Hayes, for the respondent

Heard: October 13, 2016

On appeal from the judgment of Justice Nancy L. Backhouse
    of the Superior Court of Justice, dated May 10, 2016.

APPEAL BOOK ENDORSEMENT

[1]

The appellant mother appeared today and requested an adjournment of the
    appeal due to: i) illness; ii) the transcripts of submissions before Backhouse
    J. have not been ordered or filed; and iii) her wish for legal representation
    for argument of the appeal.

[2]

The issues on appeal are most serious, involving Crown wardship, without
    access, of the appellants son. In these circumstances, the respondent Society
    does not object to the requested adjournment of the appeal.

[3]

We agree that a short adjournment is appropriate on the following terms:

1.

the appeal is adjourned to December 12, 2016, to be argued on that date,
    peremptory to the appellant;

2.

the Society shall order, on an expedited basis, and file with the court,
    the transcripts of the two and one-half day hearing before Backhouse J. The
    Society will also make a copy of those transcripts available to the appellant
    as soon as they are available from the court reporting service;

3.

if the appellant wishes to be represented by counsel on the appeal, it
    is incumbent on her to make the necessary arrangements with Legal Aid Ontario
    or Pro Bono Law in advance of the December 12, 2016 hearing date. If counsel is
    to argue the appeal on behalf of the appellant, he or she should attend on
    December 12th prepared to do so. We again emphasize that argument of the appeal
    on December 12, 2016 is peremptory to the appellant;

4.

the transcripts referred to above and all other materials related to
    this appeal may be served on the appellant by leaving copies of same for her at
    the main desk of the Societys offices at 30 Isabella St., Toronto, as
    previously ordered by Juriansz J.A. on July 15, 2016 and LaForme J.A. on July
    22, 2016;

5.

we note that the Society has previously made copies of the appeal
    materials available for pick-up by the appellant at the Societys offices, in
    accordance with the orders of Juriansz and LaForme JJ.A., but the appellant has
    apparently not picked them up. The Society has also brought copies of those
    materials to court today for the benefit of the appellant. It is the
    appellants responsibility to pick up the appeal materials that she will
    require for argument of the appeal as directed in this and the previous orders of
    this court;

6.

the Society shall also provide the appellant mother, together with the
    materials to be furnished to her as outlined above, with a letter outlining
    available information regarding the current health and well-being of the
    appellants son. That letter should be made available to the mother, in the
    manner outlined above, within the next 10 days;

7.

there will be no costs of todays attendance; and

8.

finally, we note that the Society has now delivered to the appellant
    mother, in court today, a copy of the appeal materials previously held for her
    at the Societys offices.


